Exhibit 10.10

PEPCO HOLDINGS, INC. 2012 LONG-TERM INCENTIVE PLAN

1. Objective. The objective of this Plan is to increase shareholder value by
providing a long-term incentive to attract, retain and reward highly competent
officers and key employees of the Company and its Subsidiaries, and Directors,
all of whom are primarily responsible for the continued growth, development and
financial success of the Company and its Subsidiaries, for the profitable
performance of the Company and its Subsidiaries. The Plan is also designed to
provide opportunities for officers and key employees of the Company and its
Subsidiaries, and Directors, to receive Awards consisting of Stock, Awards that
permit the opportunity to receive Stock, or Awards that are based on the value
of Stock, thereby assisting the Company in further aligning the interests of
such persons with those of the Company’s stockholders.

2. Definitions. All singular terms defined in this Plan will include the plural
and vice versa. As used herein, the following terms will have the meaning
specified below:

“Award” means, individually or collectively, Restricted Stock and Restricted
Stock Units, Options, Director Awards, Performance Shares, Performance Units,
Stock Appreciation Rights, Dividend Equivalents, or Unrestricted Stock granted
under this Plan.

“Board” means the Board of Directors of the Company.

“Board Fees” means the portion of Director compensation to be payable in the
form of Director Awards as determined by the Board from time to time, and, if
and to the extent provided by the Board, may include fees payable to a Director
for serving as Lead Independent Director or as chairman or member of a committee
of the Board.

“Book Value” means the book value of a share of Stock determined in accordance
with the Company’s regular accounting practices.

“Cause” means, with respect to a Participant who is an employee of the Company:

 

  (i) intentional fraud or material misappropriation with respect to the
business or assets of the Company;

 

  (ii) the persistent refusal or willful failure of the Participant to perform
substantially his or her duties and responsibilities to the Company, which
continues after the Participant receives notice of such refusal and is afforded
a period of not less than 45 days to remedy the refusal or failure to the
satisfaction of the Board; or

 

  (iii) conduct that constitutes disloyalty to the Company or that materially
damages the property, business or reputation of the Company.



--------------------------------------------------------------------------------

“Change in Control” means:

 

  (i) if any Person is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act), directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its Subsidiaries)
representing 35% or more of the combined voting power of the Company’s then
outstanding securities;

 

  (ii) if during any period of 12 consecutive months during the existence of the
Plan commencing on or after the Effective Date, the individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason other than death to constitute at least a majority thereof;
provided that a director who was not a director at the beginning of such
12-month period shall be deemed to have satisfied such 12-month requirement (and
be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 12-month period) or by prior operation of
this clause (ii);

 

  (iii) the consummation of a merger or consolidation of the Company with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner, as
defined in clause (i), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Subsidiaries) representing 50% or more
of either the then outstanding shares of Stock of the Company or the combined
voting power of the Company’s then outstanding securities; or

 

  (iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale.

However, with respect to any payment under the Plan that is subject to
Section 409A of the Code and is triggered by a “Change in Control” (including,
for example, a form of payment that is made solely because a termination of
employment occurs after a “Change in Control”), a “Change in Control” shall not
occur unless it is also an event described under Section 409A(a)(2)(A)(v) of the
Code.

 

-2-



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code will be deemed to include any amendments or
successor provisions to such section and any Treasury regulations promulgated
thereunder.

“Committee” means either (i) the committee of the Board that has been assigned
by the Board to administer the Plan and which shall consist solely of two (2) or
more directors, each of whom is (A) a “non-employee director” (as such term is
defined in Rule 16b-3(b)(3) promulgated pursuant to Section 16 of the Exchange
Act), or which otherwise shall meet any disinterested administration or other
requirements of rules promulgated under Section 16 of the Exchange Act, and
(B) an “outside director” (as such term is defined by Treas. Reg. section
1.162-27(e)(3)), or which otherwise shall meet the administration or other
requirements of regulations promulgated under Section 162(m) of the Code, in
each case as in effect at the applicable time, or (ii) the Board in its entirety
if it elects at any time, or from time to time, to assume responsibility for and
perform any or all of the functions of the Committee as set forth in the Plan;
provided, however, that the Committee must be comprised as described in clause
(i) above with respect to any function that is related to an Award covered by
Section 7.

“Company” means Pepco Holdings, Inc., a Delaware corporation, or its successor,
including any “New Company” as provided in Section 19.I.

“Date of Grant” means the date on which the granting of an Award is authorized
by the Committee or such later date as may be specified by the Committee in such
authorization.

“Director” means a member of the Board.

“Director Award” means an Award of an Option, a Stock Appreciation Right,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units
or Unrestricted Stock, granted pursuant to Section 12 to a Director who is not
an employee of the Company or any Subsidiary, in lieu of some or all of such
Director’s cash compensation. Except as otherwise provided in Section 12, a
Director Award shall be granted in accordance with all of the terms and
conditions under the Plan applicable to the specific type of Award granted.

“Disability” means the permanent and total disability of a Participant in the
Plan as determined by the Committee, in its discretion. Notwithstanding the
foregoing, with respect to any payment under the Plan that is subject to
Section 409A of the Code and is triggered by an event that otherwise would be
deemed to qualify as a Disability under this definition (as distinct from any
other separation from service under Section 409A of the Code), such event shall
not be a Disability hereunder unless it is also a disability under Section 409A
of the Code.

“Dividend Equivalent” means an award granted under Section 13.

“Effective Date” has the meaning set forth in Section 3.A.

“Eligible Employee” means any person employed by the Company or a Subsidiary on
a regularly scheduled basis who satisfies all of the requirements of Section 5.

 

-3-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Period” means the period or periods during which a Stock Appreciation
Right is exercisable as described in Section 11.

“Fair Market Value” means the average of the highest and lowest price at which a
share of Stock was sold the regular way on the New York Stock Exchange on a
specified date, as reported by any stock transaction reporting service or data
source selected by the Committee.

“Good Reason” means, in connection with an Award, without the express written
consent of the Participant, the occurrence after a Change in Control of any
circumstances constituting “Good Reason” that are provided for in the Award
agreement, or, if no such circumstances are so provided, any of the following
circumstances, provided that (a) the Participant provides written notification
of such circumstances to the Company (or, if applicable, Subsidiary) no later
than ninety (90) days from the original occurrence of such circumstances,
(b) the Company (or Subsidiary) fails to fully correct such circumstances within
thirty (30) days of receipt of such notification, and (c) the Participant
terminates his or her employment with the Company within two (2) years after the
original occurrence of such circumstances:

 

  (i) the assignment to the Participant of any duties inconsistent in any
materially adverse respect with his or her position, authority, duties or
responsibilities from those in effect immediately prior to the Change in
Control;

 

  (ii) a material reduction in the Participant’s base compensation, as such term
is used in Treas. Reg. section 1.409A-1(n)(2), as in effect immediately before
the Change in Control;

 

  (iii) a material diminution in the authority, duties, or responsibilities of
the supervisor to whom the Participant is required to report;

 

  (iv) a material diminution in the budget over which the Participant retains
authority; or

 

  (v) the Company’s (or, if applicable, Subsidiary’s) requiring the Participant
to be based in any office or location more than 50 miles from that location at
which he or she performed his or her services immediately prior to the
occurrence of a Change in Control, except for travel reasonably required in the
performance of the Participant’s responsibilities.

“Incentive Stock Option” means an incentive stock option within the meaning of
Section 422 of the Code.

“Option” or “Stock Option” means either (i) a non-qualified stock option granted
under Section 9 or Section 12, or (ii) an Incentive Stock Option granted to an
Eligible Employee of the Company under Section 9.

 

-4-



--------------------------------------------------------------------------------

“Option Period” or “Option Periods” means the period or periods during which an
Option is exercisable as described in Section 9.E.

“Participant” means an Eligible Employee of the Company or a Subsidiary, or a
Director, who has been granted an Award under this Plan.

“Performance-Based Award” (including the term “Performance-Based”) shall have
the meaning ascribed to it in Section 7.

“Performance Period” means a period of time, established by the Committee at the
time an Award is granted, during which performance relative to established
performance objectives is measured.

“Performance Share” means a unit of measurement equivalent to one share of
Stock.

“Performance Unit” means a unit of measurement equivalent to such amount or
measure as defined by the Committee which may include, but is not limited to,
dollars, fair market value of shares, or book value of shares.

“Permitted Transfer” means any transfer effected by will or the laws of descent
and distribution.

“Permitted Transferee” means (i) a spouse, child, step-child, grandchild or
step-grandchild of the Participant (an “Immediate Family Member”), (ii) a trust
the beneficiaries of which do not include any person other than the Participant
and Immediate Family Members thereof, (iii) a partnership (either general or
limited) the partners of which do not include any person other than (a) the
Participant and Immediate Family Members thereof, or (b) one or more
corporations the shareholders of which do not include persons other than the
Participant and Immediate Family Members thereof, (iv) a corporation the
shareholders of which do not include persons other than the Participant and
Immediate Family Members thereof, or (v) any other person or entity designated
by the Committee as a Permitted Transferee.

“Person” shall have the meaning ascribed thereto by Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof (except
that such term shall not include (i) the Company or any of its Subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportion as their ownership of stock of the Company, or
(v) with respect to any particular Participant, such Participant or any “group”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) which
includes such Participant).

“Plan” means the Pepco Holdings, Inc. 2012 Long-Term Incentive Plan, as set
forth herein.

“Restricted Stock” means one or more shares of Stock granted under Section 8 or
Section 12.

 

-5-



--------------------------------------------------------------------------------

“Restricted Stock Unit” means a contractual right granted under Section 8 or
Section 12 to receive an amount (payable in cash or Stock, as determined by the
Committee.

“Service-Based” means that in determining the portion of a Restricted Stock
Award to be retained or the amount of a Restricted Stock Unit payout, the
Committee will take into account only the period of time that the Participant
performed services for the Company or a Subsidiary since the Date of Grant.

“Stock” means shares of the common stock of the Company, par value $.01 per
share.

“Stock Appreciation Right” means an Award granted under Section 11.

“Subsidiary(ies)” means any corporation or other form of organization of which
50% or more of its outstanding voting stock or voting power is beneficially
owned, directly or indirectly, by the Company.

“Target Performance Objectives” means one or more performance objectives with
respect to the Participant, the Company or any Subsidiary (or as otherwise
permitted by this Plan), which, if achieved, would result in the retention of
Stock (in the case of an Award of performance-based Restricted Stock) or payment
of compensation (in the case of any other performance-based Award) pursuant the
terms of an Award agreement, in each case which may be earned and payable (or,
in the case of an Award of Restricted Stock or Restricted Stock Units, earned
and with respect to which restrictions will lapse) based upon the performance
objectives for a particular Performance Period, all as determined by the
Committee. In determining Target Performance Objectives, the performance
objectives or criteria used may vary from Participant to Participant and will be
based upon such criteria or other factors as the Committee deems appropriate,
which may include, but not be limited to (i) the performance of the Participant,
the Company, one or more Subsidiaries, or any combination thereof, and (ii) one
or more of the criteria set forth in Section 7.B. The terms and conditions of an
Award may provide for the award of additional compensation or other provisions
that may apply if Target Performance Objectives are exceeded.

“Termination” means resignation or discharge as a Director or resignation or
discharge from employment with the Company or any of its Subsidiaries, except in
the event of death or Disability.

“Unrestricted Stock” means an Award granted under Section 14.

3. Effective Date, Duration and Stockholder Approval.

A. Effective Date and Stockholder Approval. The Plan shall be effective as of
the date on which the Plan is approved by the stockholders of the Company at an
annual meeting or any special meeting of such stockholders (the “Effective
Date”). Awards may be granted under the Plan before the Effective Date, so long
as such Awards are granted subject to such stockholder approval.

 

-6-



--------------------------------------------------------------------------------

B. Period for Grants of Awards. Awards may be made as provided herein for a
period of ten (10) years after the Effective Date.

C. Termination of the Plan. The Plan will terminate on the tenth
(10th) anniversary of the Effective Date (unless sooner terminated by the
Board), but thereafter the Plan shall continue to be in effect solely to settle
all matters relating to the payment of outstanding Awards, and any
administration of the Plan associated therewith or otherwise in connection with
the termination of the Plan.

4. Plan Administration.

A. Except as set forth in Section 4.B. or as otherwise specifically provided
herein, the Committee is the Plan administrator and has sole authority to
determine all questions of interpretation and application of the Plan, the terms
and conditions pursuant to which Awards are granted, exercised or forfeited
under the Plan provisions, and, in general, to make all determinations advisable
for the administration of the Plan to achieve its stated objectives. Such
determinations shall be final and binding on a Participant and not subject to
further appeal.

B. Notwithstanding the provisions of Section 4.A., the Board shall have the sole
authority and discretion to determine the terms and conditions related to
Director Awards under Section 12.

5. Eligibility. Each officer or key employee of the Company and its Subsidiaries
(including officers or employees who are members of the Board, but excluding
Directors who are not officers or employees of the Company or any Subsidiary)
may be designated by the Committee as a Participant, from time to time, with
respect to one or more Awards. In addition, Directors who are not officers or
employees of the Company or any Subsidiary may be granted Director Awards under
Section 12 (which may be granted in the form of other Awards under the Plan, as
provided therein). No officer or employee of the Company or its Subsidiaries
shall have any right to be granted an Award under this Plan.

6. Grant of Awards and Limitation of Number of Shares Awarded.

A. Shares Available for Issuance Under the Plan. The Committee may, from time to
time, grant Awards to one or more Eligible Employees, and the Board may grant
Awards in the form of Director Awards to Directors who are not officers or
employees of the Company or any Subsidiary. Subject to any adjustment pursuant
to Section 19.H, the aggregate number of shares of Stock subject to Awards under
this Plan (and the aggregate number of shares of Stock subject to Incentive
Stock Options) may not exceed eight million (8,000,000).

B. Shares Underlying Awards That Again Become Available. To the extent that, for
any reason (i) an Award lapses, (ii) an Award is cancelled or forfeited,
(iii) an Award is delivered or surrendered to the Company as part or full
payment for the exercise of an Option, or (iv) the rights of the Participant to
whom an Award was granted terminate (except with respect to an Option that
lapses due to the exercise of a related Stock Appreciation Right), the
corresponding shares of Stock subject to such Award shall again be available for
the grant of an Award under the Plan. Shares of Stock delivered by the Company
under the Plan may be authorized and unissued Stock, Stock held in the treasury
of the Company, or Stock purchased on the open market (including private
purchases).

 

-7-



--------------------------------------------------------------------------------

7. Section 162(m) Compliance.

A. Performance-Based Awards; Covered Executives. Notwithstanding any provisions
herein to the contrary, a Performance-Based Award is any Award (including,
without limitation, Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, Performance Units and Performance Shares) that is
contingent upon the attainment of performance objectives and intended to qualify
as “performance-based compensation” as such term is used in Section 162(m) of
the Code, and thus is intended to be exempt from the compensation deduction
limitations imposed thereby. With respect to a Performance-Based Award granted
to an executive officer of the Company or a Subsidiary who, for a given
Performance Period, is (or would be if the Participant remained employed until
the last day of the Performance Period, or, in the opinion of the Committee, is
likely to be) a “covered employee” within the meaning of Section 162(m) of the
Code (for purposes of this Section 7, a “Covered Executive”), the Committee
shall establish performance objectives (for purposes of this Section 7,
“Performance Goals”) with respect to such Performance-Based Award (i) no later
than the earlier of (A) ninety (90) days after commencement of the Performance
Period relating to the Performance-Based Award or (B) the date on which
twenty-five percent (25%) of the Performance Period relating to the
Performance-Based Award will have elapsed, and (ii) the outcome of which, at the
time the Performance Goals are established, is substantially uncertain. Awards
shall only qualify as Performance-Based Awards if at the time of grant the
Committee is comprised solely of two or more “outside directors” (as such term
is used in Section 162(m) of the Code).

B. Performance Criteria. Performance Goals, in the sole discretion of the
Committee, may be based on one or more business criteria that relate to the
individual, groups of individuals, a product or service line, business unit
division or Subsidiary or the Company as a whole, individually or in any
combination (each of which business criteria may be relative to a specified
goal, to historical performance of the Company or a product or service line,
business unit, division or Subsidiary, or to the performance of any other
corporation or group of corporations or a product or service line, business
unit, division or subsidiary thereof). Performance Goals will be based on one or
more of the following criteria: (i) gross, operating or net earnings before or
after income taxes; (ii) earnings per share; (iii) Book Value (or book value of
any other security); (iv) cash flow per share; (v) return on equity; (vi) return
on investment; (vii) return on assets, employed assets or net assets;
(viii) total stockholder return (expressed on a dollar or percentage basis);
(ix) return on cash flow; (x) internal rate of return; (xi) cash flow return on
investment; (xii) improvements in capital structure; (xiii) residual income;
(xiv) gross income, profitability or net income, including gross margins;
(xv) price of any Company security; (xvi) sales to customers (expressed on a
dollar or percentage basis); (xvii) retention of customers (expressed on a
dollar or percentage basis); (xviii) increase in the Company’s or a Subsidiary’s
residential customer satisfaction or responsiveness ratings (based on a survey
conducted by an independent third party) and reputation within service
territories; (xix) economic value added (defined to mean net operating profit
minus the cost of capital); (xx) market value added (defined to mean the
difference between the market value of debt and equity, and economic book
value); (xxi) market share; (xxii) level of expenses, including without

 

-8-



--------------------------------------------------------------------------------

limitation capital expenditures; (xxiii) combined ratio; (xxiv) payback period
on investment; (xxv) net present value of investment; (xxvi) management
recruitment and talent development; (xxvii) metrics regarding execution on
business or operating initiatives, such as the deployment of “Smart Grid”
technology and related customer benefits; (xxviii) safety (including, for
example, criteria relating to numbers of reported injuries, preventable
accidents and vehicular accidents); (xxix) diversity (including, for example,
presenting at and attending Company- or Subsidiary-sponsored diversity events,
and expenditures made to minority-owned businesses); (xxx) compliance with
applicable electric service reliability metrics (including without limitation
outage frequency, outage duration, frequency of momentary interruptions, average
frequency of customer interruptions, and average number of momentary
interruptions per customer); (xxxi) environmental compliance; (xxxii) compliance
with financial and regulatory controls; (xxxiii) ethical behavior; (xxxiv) bad
debt collections, expenses or losses; (xxxv) budget achievement; (xxxvi) risk
management; and (xxxvii) relative performance (as measured by one or more of the
foregoing Performance Goals) against other individuals in similar companies
operating in targeted areas.

C. Certification; Maximum Award and Committee Discretion. No Performance-Based
Award shall be paid unless the applicable Performance Goals have been satisfied.
The Committee shall certify in writing the satisfaction of the applicable
Performance Goals prior to the payment of a Performance-Based Award. The
Committee, in its sole discretion, may reduce (but not increase) the amount of
any Performance-Based Award determined to be payable to a Covered Executive. No
Covered Executive may receive more than five million (5,000,000) shares of Stock
in the aggregate subject to Options, Stock Appreciation Rights, Awards of
Performance-Based Restricted Stock, Awards of Performance-Based Restricted Stock
Units, Performance Units or Performance Shares, for the ten (10)-year period
during which Awards may be made pursuant to Section 3.B. hereof.

D. Deferral of Payment. Regardless of whether provided for in or in conjunction
with the grant of an Award, the Committee, in its sole discretion, may defer
payment of a Participant’s benefit under this Plan if and to the extent that the
sum of the Participant’s Plan benefit, plus all other compensation paid or
payable to the Participant for the fiscal year in which the Plan benefit would
otherwise be paid exceeds the maximum amount of compensation that the Company
may deduct under Section 162(m) of the Code with respect to the Participant for
the year. If deferred by the Committee, such Award benefit shall be paid in the
first fiscal year of the Company in which the sum of the Participant’s Plan
benefit and all other compensation paid or payable to the Participant does not
exceed the maximum amount of compensation deductible by the Company under
Section 162(m) of the Code. However, no such deferral shall be made to the
extent that the deferral would cause adverse tax consequences under Section 409A
of the Code, and, to the extent an Award is subject to Section 409A of the Code
and such deferral causes an Award to be paid on account of a separation from
service thereunder, payment shall be delayed to the extent required under
Section 409A(a)(2)(B)(i) of the Code.

 

-9-



--------------------------------------------------------------------------------

8. Restricted Stock and Restricted Stock Unit Awards.

A. Grants of Restricted Stock and Restricted Stock Units.

One or more shares of Restricted Stock or Restricted Stock Units may be granted
to any Eligible Employee. The Restricted Stock or Restricted Stock Units will be
issued to the Participant on the Date of Grant without the payment of any
consideration by the Participant and shall be in the form of either
Service-Based Awards or performance-based Awards, as described in Sections 8.B.
and Section 8.C., respectively.

Restricted Stock will be issued in the name of the Participant and will bear a
restrictive legend prohibiting sale, transfer, pledge, assignment or
hypothecation of the Restricted Stock until the expiration of the restriction
period. Upon issuance to the Participant of the Restricted Stock, the
Participant will have the right to vote the shares of Restricted Stock, and
unless otherwise provided in the Award agreement, to receive dividends
distributable with respect to such shares. If the Committee directs that
dividends shall not be paid currently and instead shall be accumulated, the
payment of such dividends to the Participant shall be made at such times, and in
such form and manner, as satisfies the requirements of Section 409A of the Code.

A Restricted Stock Unit is a contractual right and no Stock is issued to the
Participant on the Date of Grant. A Restricted Stock Unit shall not entitle the
holder to receive dividends or to exercise any rights of a holder of Stock
(although the Committee, in its discretion, may award Dividend Equivalents to
the holder under Section 13). Participants receiving an Award of Restricted
Stock Units shall have no voting rights with respect to shares of Stock
underlying such Award unless and until such shares of Stock are reflected as
issued and outstanding shares on the Company’s stock ledger or other books and
records.

Each Award of Restricted Stock and Restricted Stock Units shall be subject to
such terms and conditions consistent with the Plan as shall be determined by the
Committee and set forth in the Award agreement. Shares of Stock issued under an
award of Restricted Stock may be issued in the name of the Participant and held
by the Participant or held by the Company, in each case as the Committee may
provide.

B. Service-Based Awards.

i. Restriction Period. At the time a Service-Based Award of Restricted Stock or
Restricted Stock Units is granted, the Committee will in its discretion
establish a restriction period applicable to such Award. Each award of
Restricted Stock or Restricted Stock Units may have a different restriction
period, at the discretion of the Committee.

ii. Lapse of Restrictions. Upon completion of the restriction period applicable
to a Service-Based Award of Restricted Stock, all restrictions will lapse and a
new certificate or certificates representing the number of Shares as to which
the restriction has lapsed will be issued to the Participant without the
restrictive legend described in Section 8.A. The lapse of restrictions under a
Service-Based Award of Restricted Stock Units shall cause the Award to be paid
as provided in the Award agreement.

 

-10-



--------------------------------------------------------------------------------

iii. Forfeiture of Award. In the event a Participant ceases employment or
service as a Director during a restriction period for any of the reasons set
forth below, a Service-Based Restricted Stock Award or Service-Based Restricted
Stock Unit Award shall be subject to the following provisions:

(a) Termination by the Participant or by the Company or any Subsidiary for Cause
– 100% of the Service-Based Award will be forfeited upon the date of any
Termination (i) by the Participant or (ii) by the Company or any Subsidiary for
Cause;

(b) Termination without Cause, Disability or death – a percentage of the
Service-Based Award will be forfeited upon the date of (i) Termination of the
Participant by the Company or any Subsidiary without Cause, (ii) the
Participant’s Disability, or (iii) the Participant’s death, as applicable, and
the restriction period shall be deemed to expire immediately with respect to the
unforfeited portion of the Service-Based Award. Such percentage shall be
calculated as a fraction, the numerator of which is the number of days in the
restriction period that have elapsed as of the day immediately prior to such
event, and the denominator of which is the total number of days in the
restriction period as established on the Date of Grant; and

(c) Retirement – notwithstanding clauses (a) and (b), the Committee may, in its
sole discretion, in the Award agreement or otherwise, provide for the lapse of
the restriction period or the forfeiture of the Service-Based Award in whole or
in part upon the retirement of a Participant (as determined by the Committee in
its sole discretion);

Provided, however, that, in the case of clause (b) above, the Committee may
modify the application of such clause if it determines, in its sole discretion,
that special circumstances warrant such modification.

Any shares of Restricted Stock that are forfeited pursuant to this
Section 8.B.iii. shall be surrendered immediately by the Participant to the
Company upon notice of such forfeiture and the Participant shall have no further
interest therein or rights thereto.

C. Performance-Based Awards.

i. Restriction Period. At the time a performance-based Award of Restricted Stock
or Restricted Stock Units is granted (which may, but need not, in the sole
discretion of the Committee, also be a Performance-Based Award as defined in
Section 7), the Committee will establish in its discretion a restriction period
applicable to such Award. Each Award of performance-based Restricted Stock or
performance-based Restricted Stock Units may have a different restriction
period, at the discretion of the Committee. The Committee will also establish a
Performance Period.

ii. Performance Objectives. The Committee will determine, no later than ninety
(90) days after the beginning of each Performance Period, the performance
objectives, criteria or other requirements that will comprise one or more Target
Performance Objectives with respect to a Participant’s Award of
performance-based Restricted Stock or

 

-11-



--------------------------------------------------------------------------------

performance-based Restricted Stock Units and the number of shares of Restricted
Stock or Restricted Stock Units for each Award that may be issued upon the Date
of Grant. The Target Performance Objectives may vary from Participant to
Participant. Performance Periods may overlap and Participants may participate
simultaneously with respect to Awards of performance-based Restricted Stock and
Restricted Stock Units for which different Performance Periods are prescribed.
If, during the course of a Performance Period, significant events occur as
determined in the sole discretion of the Committee, which the Committee expects
to have a substantial effect on one or more Target Performance Objectives during
such period, the Committee may revise such Target Performance Objectives;
provided, however, that with respect to an Award subject to Section 7, no
adjustment will be made that would prevent the Award from satisfying the
requirements of Section 162(m) of the Code.

iii. Forfeiture of Award.

(a) Failure to Achieve Target Performance Objectives – As soon as practicable
after the end of each Performance Period, the Committee will determine whether
and to what extent the Target Performance Objectives were achieved and other
material terms of the Award were satisfied. Such determination will be based
upon the Target Performance Objectives, the terms of the Award agreement, and
such related factors as the Committee determines in its sole discretion. If the
Committee determines that the Target Performance Objectives were not achieved,
forfeiture of all or some shares of Restricted Stock or Restricted Stock Units
will result, as determined by the Committee. The Committee’s determination of
all such matters will be final, binding and conclusive on a Participant.

(b) Termination by the Participant or by the Company for Cause – 100% of the
unvested portion of the performance-based Award will be forfeited upon the date
of any Termination (i) by the Participant or (ii) by the Company (or any
Subsidiary) for Cause;

(c) Termination without Cause, Disability or death – a percentage of the
unvested portion of the performance-based Award will be forfeited upon the date
of (i) Termination of the Participant by the Company (or any Subsidiary) without
Cause, (ii) the Participant’s Disability, or (iii) the Participant’s death, as
applicable. Such percentage shall be calculated as a fraction, the numerator of
which is the number of days in the restriction period that have elapsed as of
the date of such event, and the denominator of which is the total number of days
in the restriction period as established on the Date of Grant; and

(d) Retirement – notwithstanding clauses (b) and (c), the Committee may, in its
sole discretion, in the Award agreement or otherwise, provide for the lapse of
the restriction period or the forfeiture of the performance-based Award in whole
or in part upon the retirement of a Participant (as determined by the Committee
in its sole discretion);

 

-12-



--------------------------------------------------------------------------------

Provided, however, that, in the case of clause (c) above, the Committee may
modify the application of such clause if it determines, in its sole discretion,
that special circumstances warrant such modification.

Any shares of Restricted Stock that are forfeited pursuant to this
Section 8.C.iii. shall be surrendered immediately by the Participant to the
Company upon notification of such forfeiture and the Participant shall have no
further interest therein or rights thereto.

iv. Achieving or Exceeding Target Performance Objectives.

(a) Restricted Stock — With respect to shares of Restricted Stock which may be
retained as a result of achieving Target Performance Objectives (after taking
into account, if applicable, the forfeiture provisions of Section 8.C.iii.), a
new certificate or certificates will be issued to the Participant without the
restrictive legend described in Section 8.A. As appropriate, a certificate or
certificates will also be issued for additional shares of Stock in the event
that Target Performance Objectives are exceeded.

(b) Restricted Stock Units — With respect to Restricted Stock Units which are
earned, a payment will be made to the Participant in cash, Stock or a
combination thereof, as determined in the Award agreement or otherwise by the
Committee in its sole discretion. Unless the Committee provides otherwise in an
Award agreement, such payment shall be made in full to the Participant no later
than the 15th day of the third month after the end of the first calendar year in
which the Restricted Stock Unit is no longer subject to a “substantial risk of
forfeiture” within the meaning of Section 409A of the Code. If the Committee
provides in an Award agreement that a Restricted Stock Unit is intended to be
subject to Section 409A of the Code, the Award agreement will include terms that
are designed to satisfy the requirements of Section 409A of the Code.

9. Stock Options.

A. Grants of Options. One or more Options may be granted to any Eligible
Employee, without the payment of consideration by the Participant.

B. Stock Option Agreement. Each Option granted under the Plan will be evidenced
by a “Stock Option Agreement” between the Company and the Participant containing
provisions determined by the Committee, including, without limitation,
provisions to qualify Incentive Stock Options as such under Section 422 of the
Code if directed by the Committee at the Date of Grant; provided, however, that
each Stock Option Agreement with respect to an Incentive Stock Option must
include the following terms and conditions: (i) that the Options are
exercisable, either in total or in part, with a partial exercise not affecting
the exercisability of the balance of the Option; (ii) the Option price, and any
tax withholding associated with such exercise, will be paid for in full at the
time of the exercise; (iii) each Option will cease to be exercisable, as to any
share of Stock, at the earliest of (a) the Participant’s purchase of the Stock
to which the Option relates, (b) the Participant’s exercise of a related Stock
Appreciation Right, or (c) the lapse of the Option; (iv) Options will not be
transferable by Participant except through

 

-13-



--------------------------------------------------------------------------------

a Permitted Transfer, and will be exercisable during the Participant’s lifetime
only by the Participant or by the Participant’s guardian or legal
representative; and (v) notwithstanding any other provision, in the event of a
tender offer for all or any portion of the Stock or in the event that any
proposal to merge or consolidate the Company with another company is submitted
to the stockholders of the Company for a vote, the Committee, in its sole
discretion, may declare any outstanding Option to be immediately exercisable. A
Participant to whom an Incentive Stock Option is granted must be an employee of
the Company or of a corporation in which the Company owns, directly or
indirectly, stock possessing 50% or more of the voting interest within the
meaning of Section 424(f) of the Code.

C. Option Price. The Option price per share of Stock will be set by the
Committee at the time of the grant, but will be not less than 100% of the Fair
Market Value at the Date of Grant.

D. Form of Payment. At the time of the exercise of the Option, (i) the Option
price will be payable as required by the terms of the Stock Option Agreement,
which may be in cash or, if permitted by the Stock Option Agreement, by delivery
(either physical or by attestation) of other shares of Stock, a combination of
cash and delivery of other shares of Stock, or, (ii) if permitted by the Stock
Option Agreement, the Option may be exercised without payment of the Option
price by net share settlement, all in such form and manner as determined by the
Committee in its sole discretion; provided, however, that any shares of Stock
delivered in full or partial payment of the Option price shall have been held by
the Participant for a period of at least six (6) months. When Stock is delivered
in full or partial payment of the Option price, or exercise of an Option occurs
by net share settlement, all shares of Stock will be valued at the Fair Market
Value on the date the Option is exercised.

E. Other Terms and Conditions. The Option will become exercisable in such manner
and within such Option Period or Periods, not to exceed ten (10) years from its
Date of Grant, as set forth in the Stock Option Agreement upon payment in full
of the Option price. Except as otherwise provided in this Plan or in the Stock
Option Agreement, any Option may be exercised in whole or in part at any time.
Unless otherwise expressly provided in a Stock Option Agreement, an Option will
not be deemed to be exercised unless the Company receives a notice of exercise
(in form acceptable to the Committee) signed by the Participant or other Person
entitled to exercise the Option and accompanied by any payment of the Option
price required thereunder. If an Award is exercised by a Person other than the
Participant, the Committee may require satisfactory evidence that the Person
exercising the Option has the right to do so.

F. Lapse of Option. An Option will lapse upon the earlier of:

 

  i. ten (10) years from the Date of Grant;

 

  ii. the expiration of the Option Period; or

 

  iii. the effective date of any Termination with respect to the Participant.

 

-14-



--------------------------------------------------------------------------------

Provided, however, that:

1. In event of the retirement (as determined by the Committee in its sole
discretion) or Disability of the Participant, the Option will lapse as set forth
in clause F.i. or F.ii. above, except that the Committee may extend the Option
Period (but not beyond the date that is ten (10) years from the Date of Grant)
if it determines in its sole discretion that special circumstances warrant such
extension.

2. If the Participant dies within the Option Period and prior to the Option
otherwise lapsing, the Option will lapse at the expiration of the Option Period;
provided, however, that the Committee may extend the Option Period (but not
beyond the date that is ten (10) years from the Date of Grant) if it determines
in its sole discretion that special circumstances warrant such extension. Prior
to the lapse of the Option, the Option may be exercised by the Person(s)
entitled to do so under the Participant’s will, or, if the Participant fails to
make testamentary disposition of the Option or dies intestate, by the Person(s)
entitled to receive the Option under the applicable laws of descent and
distribution.

3. Unless approved in writing by the Company and the holder of an Incentive
Stock Option, no extension of an Option Period with respect to an Incentive
Stock Option may be made if it would cause the Incentive Stock Option to no
longer be treated as an incentive stock option under the Code.

G. Individual Limitation. In the case of an Incentive Stock Option, the
aggregate Fair Market Value of the Stock for which Incentive Stock Options
(whether under this Plan or another arrangement) in any calendar year are first
exercisable will not exceed $100,000 with respect to such calendar year (or such
other individual limit as may be in effect under the Code on the Date of Grant)
plus any unused portion of such limit as the Code may permit to be carried over.

10. Performance Units and Performance Shares.

A. Grant of Performance Units and/or Performance Shares. Subject to the terms of
the Plan, Performance Units and/or Performance Shares may be granted to Eligible
Employees in such amounts and upon such terms, and at any time and from time to
time, as shall be determined by the Committee. A Performance Unit or Performance
Share is a contractual right and no Stock is issued in connection therewith to
the Participant on the Date of Grant. A Performance Unit or Performance Share
shall not entitle the holder to receive dividends or to exercise any rights of a
holder of Stock (although the Committee, in its discretion, may award Dividend
Equivalents to the holder under Section 13). Participants receiving an Award of
Performance Shares or Performance Units shall have no voting rights with respect
to shares of Stock underlying such Award unless and until such shares of Stock
are reflected as issued and outstanding shares on the Company’s stock ledger or
other books and records.

B. Value of Performance Units and/or Performance Shares. Each Performance Unit
shall have an initial value that will not be less than the Fair Market Value on
the Date of Grant. Each Performance Share shall have an initial value equal to
the Fair Market Value on the Date of Grant.

 

-15-



--------------------------------------------------------------------------------

C. Performance Period and Performance Objectives. The Committee will determine,
no later than ninety (90) days after the beginning of each Performance Period,
the performance objectives, criteria or other requirements that will comprise
one or more Target Performance Objectives with respect to a Participant’s Award
of Performance Shares or Performance Units and the number of shares of Stock or
other consideration that may be issued or paid upon the achievement and/or
exceeding of the Target Performance Objectives at the end of the Performance
Period. Target Performance Objectives may vary from Participant to Participant.
Performance Periods may overlap and Participants may participate simultaneously
with respect to Awards of Performance Shares or Performance Units for which
different Performance Periods are prescribed. If, during the course of a
Performance Period, significant events occur as determined in the sole
discretion of the Committee, which the Committee expects to have a substantial
effect on one or more Target Performance Objectives during such period, the
Committee may revise such Target Performance Objectives, provided, however, that
with respect to an Award subject to Section 7, no adjustment will be made that
would prevent the Award from satisfying the requirements of Section 162(m) of
the Code.

D. Earning of Performance Units or Performance Shares. Subject to the terms of
the Plan and the applicable Award agreement, as soon as practicable after the
end of each Performance Period, the Committee will determine whether and to what
extent the Target Performance Objectives were achieved or exceeded, and whether
the other material terms of the Award of Performance Units or Performance Shares
were satisfied. Such determination will be based upon the applicable Target
Performance Objectives, the terms of the Award agreement, and such related
factors as the Committee determines in its sole discretion. If all such
conditions have been met, the amount and form of payment that a Participant is
entitled to receive under an Award of Performance Units or Performance Shares
shall be determined by the Committee by reference to the terms of the applicable
Award agreement or otherwise by the Committee in its sole discretion, after
taking into account, if applicable, the forfeiture provisions of Section 10.E.
The Committee’s determination of all such matters will be final, binding and
conclusive on a Participant.

E. Forfeiture of Award.

i. Failure to Achieve Target Performance Objectives – If the Committee
determines that the Target Performance Objectives were not achieved, forfeiture
of all or some of an Award of Performance Units or Performance Shares will
result, as determined by the Committee. The Committee’s determination of all
such matters will be final, binding and conclusive on a Participant.

ii. Termination by the Participant or by the Company for Cause – 100% of the
unvested portion of the Award will be forfeited upon the date of any Termination
(i) by the Participant or (ii) by the Company (or any Subsidiary) for Cause;

iii. Termination without Cause, Disability or death – a percentage of the
unvested portion of the Award will be forfeited upon the date of (i) Termination
with respect to the Participant by the Company (or any Subsidiary) without
Cause, (ii) the Participant’s Disability, or (iii) the Participant’s death, as
applicable. Such percentage shall be calculated as a fraction, the numerator of
which is the number of days in the Performance Period that have elapsed as of
the date of such event, and the denominator of which is the total number of days
in the Performance Period; and

 

-16-



--------------------------------------------------------------------------------

iv. Retirement –notwithstanding clauses E.ii. and E.iii., the Committee may, in
its sole discretion, in the Award agreement or otherwise, provide for the lapse
of the restriction period or the forfeiture of the Award of Performance Units or
Performance Shares in whole or in part upon the retirement of a Participant (as
determined by the Committee in its sole discretion);

Provided, however, that, in the case of clause E.iii. above, the Committee may
modify the application of such clause if it determines, in its sole discretion,
that special circumstances warrant such modification.

The Participant shall have no further right or interest in any Performance Share
or Performance Unit Award (or any portion thereof) that is forfeited pursuant to
this Section 10.E.

F. Form and Timing of Payment. Each Award of Performance Units shall be payable
in cash or shares of Stock or in a combination of cash and Stock, as determined
by the Committee in its sole discretion. Such shares may be issued subject to
any restrictions deemed appropriate by the Committee. Such payment will be made,
except if otherwise specified in the Award agreement, no later than the 15th day
of the third month after the end of the first calendar year in which the
Performance Units or Performance Shares are no longer subject to a “substantial
risk of forfeiture” within the meaning of Section 409A of the Code. If the
Committee provides in an Award agreement that an Award of Performance Units or
Performance Shares is intended to be subject to Section 409A of the Code, the
Award agreement will include terms that are designed to satisfy the requirements
of Section 409A of the Code. Participants are not entitled to exercise voting
rights with respect to any shares of Stock underlying an award of Performance
Shares or Performance Units unless and until such shares of Stock are reflected
as issued and outstanding shares on the Company’s stock ledger or other books
and records.

11. Stock Appreciation Rights.

A. Grants of Stock Appreciation Rights. Stock Appreciation Rights may be granted
under the Plan to any Eligible Employee. A Stock Appreciation Right may be
granted in conjunction with an Option at the Date of Grant, or may be granted as
a stand-alone Award. Stock Appreciation Rights will be subject to such terms and
conditions not inconsistent with the Plan as the Committee may impose in an
Award agreement.

B. Right to Exercise; Exercise Period. A Stock Appreciation Right issued
pursuant to an Option will be exercisable to the extent the Option is
exercisable; both such Stock Appreciation Right and the Option to which it
relates will not be exercisable during the six (6) months following their
respective Dates of Grant except in the event of the Participant’s Disability or
death. A Stock Appreciation Right issued as a stand-alone Award will be
exercisable pursuant to such terms and conditions established in the Award
agreement. Notwithstanding such terms and conditions, in the event of a tender
offer for all or any portion of the Stock or in the event that any proposal to
merge or consolidate the Company with another company is submitted to the
stockholders of the Company for a vote, the Committee, in its sole discretion,
may declare any outstanding Stock Appreciation Right immediately exercisable.

 

-17-



--------------------------------------------------------------------------------

C. Failure to Exercise. If on the last day of the Option Period, in the case of
a Stock Appreciation Right granted pursuant to an Option, or the specified
Exercise Period, in the case of a Stock Appreciation Right issued as a
stand-alone Award, the Participant has not exercised a Stock Appreciation Right,
then such Stock Appreciation Right (to the extent that it is then exercisable)
will be deemed to have been exercised by the Participant on the last day of the
Option Period or Exercise Period; provided, however, that this Section 11.C.
shall not apply to any Stock Appreciation Right with an Option price or Exercise
Price (as defined below), as the case may be, that is less than the Fair Market
Value of the Stock on the last day of the Option Period or Exercise Period.

D. Exercise of Stock Appreciation Right. Unless otherwise expressly provided in
Section 11.C. or in an Award agreement, a Stock Appreciation Right will not be
deemed to be exercised unless the Company receives a notice of exercise (in form
acceptable to the Committee) signed by the Participant or other Person and
accompanied by any payment required thereunder. If a Stock Appreciation Right is
exercised by a Person other than the Participant, the Committee may require
satisfactory evidence that the Person exercising the Stock Appreciation Right
has the right to do so. An exercisable Stock Appreciation Right granted in
conjunction with an Option will entitle the Participant or other Person to
surrender unexercised the Option or any portion thereof to which the Stock
Appreciation Right is attached, and to receive in exchange for the Stock
Appreciation Right payment (in cash or Stock or a combination thereof as
described below) equal to the excess of the Fair Market Value of one share of
Stock on the trading day preceding the date of exercise over the Option price
with respect to such Option, times the number of shares related to such Stock
Appreciation Right which is so exercised. Upon exercise of a Stock Appreciation
Right granted as a stand-alone Award, the Participant or other Person will
receive for each Stock Appreciation Right payment (in cash or Stock or a
combination thereof as described below) equal to the excess of (i) the Fair
Market Value on the trading day preceding the date on which the Stock
Appreciation Right is exercised over (ii) the Fair Market Value on the Date of
Grant (or such greater price as may be determined by the Committee and set forth
in the Award agreement) (the “Exercise Price”), times the number of shares
related to such Stock Appreciation Right which is so exercised.

The Committee may direct in the Award agreement the payment in settlement of the
Stock Appreciation Right to be in cash or Stock, or a combination thereof. The
value of the Stock to be received upon exercise of a Stock Appreciation Right
shall be the Fair Market Value on the trading day preceding the date on which
the Stock Appreciation Right is exercised. To the extent that a Stock
Appreciation Right issued pursuant to an Option is exercised, such Option shall
be deemed to have lapsed immediately upon exercise of the Stock Appreciation
Right. To the extent that a Stock Appreciation Right is issued pursuant to an
Option and the Option is exercised, such Stock Appreciation Right shall be
deemed to have lapsed immediately upon exercise of the Option.

E. Nontransferable. A Stock Appreciation Right will not be transferable by the
Participant except by a Permitted Transfer, and will be exercisable during the
Participant’s lifetime only by the Participant or the Participant’s executor,
guardian or other legal representative. In the event of a Permitted Transfer of
a Stock Appreciation Right, the further transfer of such Stock Appreciation
Right shall continue to be subject to all of the restrictions contained in this
Section 11.E.

 

-18-



--------------------------------------------------------------------------------

F. Lapse of a Stock Appreciation Right. A Stock Appreciation Right will lapse
upon the earlier of:

 

  i. ten (10) years from the Date of Grant;

 

  ii. the expiration of the Exercise Period; or

 

  iii. the effective date of any Termination of the Participant.

Provided, however, that:

1. In event of the retirement (as determined in the sole discretion of the
Committee) or the Disability of the Participant, the Stock Appreciation Right
will lapse as set forth in clause F.i. or F.ii. above, except that the Committee
may extend the Exercise Period (but not beyond the date that is ten (10) years
from the Date of Grant) if it determines in its sole discretion that special
circumstances warrant such extension.

2. If the Participant dies within the Exercise Period and prior to the Stock
Appreciation Right otherwise lapsing, the Stock Appreciation Right will lapse at
the expiration of the Exercise Period; provided, however, that the Committee may
extend the Exercise Period (but not beyond the date that is ten (10) years from
the Date of Grant) if it determines in its sole discretion that special
circumstances warrant such extension. Prior to the lapse of the Stock
Appreciation Right, the Stock Appreciation Right may be exercised by the
Person(s) entitled to do so under the Participant’s will, or, if the Participant
fails to make testamentary disposition of the Stock Appreciation Right or dies
intestate, by the Person(s) entitled to receive the Stock Appreciation Right
under the applicable laws of descent and distribution.

12. Director Awards.

A. Payment of Board Fees in Awards. Subject to such terms, conditions and other
provisions as may be established from time to time by the Board in its sole
discretion, including without limitation any minimum standards or requirements
for participation or ownership of Stock established or approved by the Board, a
Director may receive one or more Director Awards each year for his or her
service as a Director. The aggregate number of shares of Stock subject to any
Director Award (other than an Option or Stock Appreciation Right) made pursuant
to this Section 12.A. shall be determined by dividing the dollar amount of Board
Fees to be paid or awarded in the form of Director Awards, as determined by the
Board, by the Fair Market Value as of Date of Grant of the Director Award. The
date on which Director Awards are made (if such date is other than the Date of
Grant) shall be determined by or pursuant to rules established by the Board.

 

-19-



--------------------------------------------------------------------------------

B. Special Rules for Director Awards.

i. All Awards. For purposes of interpreting the other provisions of this Plan,
solely with respect to any Director Award granted under this Section 12, (A) the
term “Eligible Employee” shall mean and refer to a Director, (B) the term
“Committee” shall refer to the Board, and (C) the resignation of a Director
prior to the expiration of such Director’s term for any reason (other than in
connection with the removal of such Director from the Board or any attempt do
so) shall be deemed to be, and shall have the same effect under the Plan as, a
Termination of such Director by the Company without Cause.

ii. Options. An Option that is part of a Director Award shall be subject to the
provisions of Section 9 hereunder, except that such Option shall not be an
Incentive Stock Option. The Option price per share of the Stock subject to an
Option as a Director Award under the Plan shall equal or exceed 100% of the Fair
Market Value on the Date of Grant. An Option shall be exercisable at such time
or times as determined by the Board in the Stock Option Agreement.

iii. Restricted Stock and Restricted Stock Units. Notwithstanding any provision
of this Plan to the contrary, a Restricted Stock Award or Restricted Stock Unit
Award that is a Director Award shall have a restriction period as determined in
the Award agreement by the Board in its sole discretion.

13. Dividend Equivalents.

A. Grants of Dividend Equivalents. Dividend Equivalents may be granted under the
Plan in conjunction with the grant or deferral of Restricted Stock Awards,
Restricted Stock Unit Awards, Performance Share Awards, Performance Unit Awards
or any Director Awards (except in conjunction with a Director Award granted in
the form of an Option or Stock Appreciation Right), at any time during the
Performance Period, without consideration from the Participant. Dividend
Equivalents may be granted under a performance-based Restricted Stock Award in
conjunction with additional shares of Stock issued if Target Performance
Objectives are exceeded. In each such case, the granting of Dividend Equivalents
in conjunction with a Performance-Based Award shall be subject to such
limitations or requirements as are necessary to prevent the Award from failing
to satisfy the applicable requirements of Section 162(m) of the Code.

B. Payment. Each Dividend Equivalent will entitle the Participant to receive an
amount equal to the dividend actually paid with respect to a share of Stock on
each dividend payment date from the Date of Grant to the date the Dividend
Equivalent lapses as set forth in Section 13.D. The Committee, in its sole
discretion, may direct the payment of such amount at such times and in such form
and manner as determined by the Committee; provided, however, that no amounts
shall be paid under this Section 13.B. with respect to any performance-based
Award hereunder (or any portion thereof), unless and until the Committee has
determined that the Target Performance Objectives with respect thereto have been
achieved or exceeded.

C. Nontransferable. A Dividend Equivalent will not be transferable by the
Participant, except by a Permitted Transfer.

 

-20-



--------------------------------------------------------------------------------

D. Lapse of a Dividend Equivalent. Each Dividend Equivalent will lapse at such
time as the Committee has determined that the Target Performance Objectives with
respect to a performance-based Award have not been achieved or exceeded, or, if
granted in connection with a Service-Based Award, on the lapse date established
by the Committee on the Date of Grant of the Dividend Equivalent.

14. Unrestricted Stock.

An Unrestricted Stock Award comprised of one or more shares of Stock that are
not subject to Service-Based or performance-based conditions may be granted to
an Eligible Employee. An Award of Unrestricted Stock so issued shall not be
subject to any restriction on sale or other transfer by the Participant, other
than any restrictions that may be required by applicable law.

15. Accelerated Award Payout/Exercise.

A. Change in Control. Notwithstanding anything in this Plan to the contrary, a
Participant is entitled to an accelerated payout or accelerated Option Period or
Exercise Period (as set forth in Section 15.B.) with respect to any outstanding
Award if the Participant is terminated by the Company (or any Subsidiary) as an
employee or removed as a Director, or the Participant terminates his or her
employment with the Company (or any Subsidiary) for Good Reason within 12 months
following a Change in Control (each, a “Qualifying Termination”).

B. Amount of Award Subject to Accelerated Payout/Option Period/Exercise Period.
The amount of a Participant’s outstanding Award that will be paid or exercisable
upon the happening of a Qualifying Termination will be determined as follows:

i. Service-Based Restricted Stock or Service-Based Restricted Stock Unit Awards.
The Participant’s unvested Awards of Service-Based Restricted Stock or
Service-Based Restricted Stock Units will immediately vest and become free of
restrictions.

ii. Stock Option Awards and Stock Appreciation Rights. Any outstanding Stock
Option Awards or Stock Appreciation Rights will be immediately exercisable in
full.

iii. Performance-Based Restricted Stock and Performance-Based Restricted Stock
Units. A percentage of the Participant’s outstanding performance-based
Restricted Stock and performance-based Restricted Stock Units will immediately
vest and become free of restrictions, with such percentage equaling a fraction,
the numerator of which is the number of days of the Performance Period that have
elapsed as of the date of such Change in Control (or, in the case of a
Qualifying Termination for Good Reason, as of the date of such Qualifying
Termination) and the denominator of which is the total number of days in the
Performance Period. For purposes of the foregoing sentence, it will have been
assumed that all Target Performance Objectives with respect to an Award shall
have been achieved at the 100% level.

 

-21-



--------------------------------------------------------------------------------

iv. Performance Shares; Performance Units. The Participant will be entitled to
an accelerated Award payout, and the amount of the payout will be based on the
number of Performance Shares and/or Performance Units subject to the Target
Performance Award as established on the Date of Grant, prorated based on the
number of months of the Performance Period that have elapsed as of the payout
date, and assuming that target award level was achieved. For purposes of the
foregoing sentence, it will have been assumed that the Target Performance
Objectives with respect to an Award shall have been achieved at the 100% level.

C. Timing of Accelerated Payout/Option Period/Exercise Period. The accelerated
payout set forth in Section 15.B. will be made within thirty (30) days after the
date of the Qualifying Termination, except as provided below. The accelerated
Option Period/Exercise Period set forth in Section 15.B. will begin on the date
of the Participant’s termination. If the original Award provided for a payout in
Stock, any accelerated payout set forth in Section 15.B. will be made in Stock.
With respect to any compensation that is subject to Section 409A of the Code,
the accelerated payout set forth in Section 15.B. will not be paid until the
Participant separates from service, within the meaning of Section 409A of the
Code, and, in the case of Participant who is a “specified employee” (as
determined under Section 409A(a)(2)(B) of the Code), any payment that would
otherwise be made under Section 15.B. within six (6) months after the
Participant’s separation from employment will be paid in the seventh month
following the Participant’s separation.

16. Amendment of Plan. The Board may at any time and from time to time alter,
amend, suspend, or terminate the Plan, in whole or in part, as it shall
determine in its sole discretion; provided that no such action shall, without
the consent of the Participant to whom any outstanding Award was previously
granted, adversely affect the rights of such Participant concerning such Award,
except to the extent that such termination, suspension, or amendment of the Plan
or the Award (i) is required by law (including as required to comply with
Section 409A of the Code) or (ii) is deemed by the Board necessary in order to
comply with the requirements of Section 162(m) of the Code or Rule 16b-3 under
the Exchange Act. Notwithstanding the foregoing in this Section 16, without
approval of the stockholders of the Company, (i) no amendment of the Plan shall
increase the total number of shares of Stock which may be issued under the Plan
or the maximum number of shares with respect to Options, Stock Appreciation
Rights and other Awards that may be granted to any individual under the Plan
(including, without limitation, as set forth under Section 7.C., the maximum
number of shares of Stock subject to certain Awards to any Covered Executive);
(ii) no amendment of the Plan may modify the requirements as to eligibility for
Awards under the Plan; and (iii) no amendment of the Plan may permit, and no
amendment to any Award agreement may have the effect of causing, Options, Stock
Appreciation Rights or other Awards encompassing rights to purchase Stock to be
repriced, replaced or regranted through cancellation, or by decreasing the
Option price of an outstanding Option or the Exercise Price of an outstanding
Stock Appreciation Right, or the purchase price of any other outstanding Award
that encompasses the right to purchase Stock.

17. Clawback Rules. If a Participant is subject to the provisions of
(i) Section 304 of the Sarbanes-Oxley Act of 2002 and/or (ii) any policies
adopted by the Company in accordance with rules that may be promulgated by the
Securities and Exchange Commission pursuant to Section 10D of the Exchange Act
(individually or collectively, the “Clawback Rules”), an Award agreement shall
require the Participant to comply with all provisions and requirements of such
Clawback Rules.

 

-22-



--------------------------------------------------------------------------------

18. Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid it in
meeting its obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company and any
Participant, beneficiary, legal representative or any other Person. To the
extent that any Participant or other Person acquires a right to receive payments
from the Company under the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company. All payments to be made
hereunder shall be paid from the general funds of the Company and no special or
separate fund shall be established and no segregation of assets shall be made to
assure payment of such amounts except as expressly set forth in the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.

19. Miscellaneous Provisions.

A. Nontransferability. No benefit provided under this Plan shall be subject to
alienation or assignment by a Participant (or by any Person entitled to such
benefit pursuant to the terms of this Plan), nor shall it be subject to
attachment or other legal process except:

i. to the extent specifically mandated and directed by applicable state or
federal statute;

ii. as requested by the Participant (or by any Person entitled to such benefit
pursuant to the terms of this Plan), and approved by the Committee, to satisfy
income tax withholding;

iii. if requested by the Participant, and approved by the Committee, a
Participant may transfer a Stock Option (other than an Incentive Stock Option)
for no consideration to a Permitted Transferee, subject to such terms and
condition as the Committee may impose; and

iv. if permitted by the Plan or the terms of an Award, pursuant to a Permitted
Transfer.

B. No Employment Right; Tenure. Participation in this Plan shall not constitute
a contract of employment between the Company or any Subsidiary and any
individual and shall not be deemed to be consideration for, or a condition of,
continued employment of any individual. A Participant’s right, if any, to serve
the Company as a Director, officer, employee or otherwise shall not be enlarged
or otherwise affected by his or her designation as a Participant under the Plan.

C. Tax Withholding. Subject to compliance with applicable law and the provisions
of this Section 19.C., the Company or a Subsidiary may withhold up to, but no
more than, the minimum applicable statutory federal, state and/or local taxes
(collectively, “Tax Withholding Requirements”) at such time and upon such terms
and conditions as required by law or determined by the Company or a Subsidiary.
Subject to compliance with any requirements of applicable law, the Committee
shall require a Participant to have all or any portion of any Tax Withholding
Requirements that may be payable in respect to a distribution of Stock satisfied

 

-23-



--------------------------------------------------------------------------------

through the payment by the Participant of cash to the Company or a Subsidiary,
funded by the disposition on the Participant’s behalf or for the Participant’s
account of shares of Stock which would otherwise be delivered to the Participant
having an aggregate Fair Market Value equal to the aggregate amount of such Tax
Withholding Requirements.

D. Fractional Shares. Except with respect to deferrals of an Award into a
Company or Subsidiary deferred compensation plan or pursuant to Section 19.N.
hereof, or as the Committee may otherwise provide, any fractional shares
concerning Awards shall be eliminated at the time of payment or payout by
rounding down for fractions of less than one-half and rounding up for fractions
of equal to or more than one-half. No cash settlements shall be made with
respect to fractional shares eliminated by rounding.

E. Government and Other Regulations. The obligation of the Company to make
payment of Awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any government agencies or
national securities exchanges upon which the Stock is then listed as may be
required. The Company shall be under no obligation to register under the
Securities Act of 1933, as amended (the “Securities Act”), any of the shares of
Stock issued, delivered or paid in settlement under the Plan. If Stock awarded
under the Plan is issued under circumstances that are designed to exempt the
transaction from registration under the Securities Act, the Company may restrict
the transfer of the Stock in such manner as it deems advisable to ensure such
exempt status.

F. Indemnification. Each person who is or at any time serves as a member of the
Board or the Committee (and each person to whom the Board or the Committee has
delegated any of its authority or power under this Plan) shall be indemnified
and held harmless by the Company against and from (i) any loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit, or proceeding to
which such person may be a party or in which such person may be involved by
reason of any action or failure to act under the Plan; and (ii) any and all
amounts paid by such person in satisfaction of judgment in any such action,
suit, or proceeding relating to the Plan. Each person covered by this
indemnification shall give the Company an opportunity, at its own expense, to
handle and defend the same before such person undertakes to handle and defend it
on such person’s own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Amended and Restated Certificate of Incorporation or Bylaws
of the Company or any of its Subsidiaries, as a matter of law, or otherwise, or
any power that the Company may have to indemnify such person or hold such person
harmless.

G. Reliance on Reports. Each member of the Board or the Committee (and each
person to whom the Board or the Committee has delegated any of its authority or
power under this Plan) shall be fully justified in relying or acting in good
faith upon any report made by the independent public accountants of the Company
and its Subsidiaries and upon any other information furnished in connection with
the Plan. In no event shall any person who is or shall have been a member of the
Board or the Committee (or their delegates) be liable for any determination made
or other action taken or any omission to act in reliance upon any such report or
information or for any action taken, including the furnishing of information, or
failure to act, if in good faith.

 

-24-



--------------------------------------------------------------------------------

H. Changes in Capital Structure. In the event of any change in the outstanding
shares of Stock by reason of any stock dividend or split, recapitalization,
reorganization, combination, division, or exchange of shares or other similar
changes in the Stock, then appropriate adjustments shall be made in the shares
of Stock theretofore awarded to the Participants, the Option price per share for
Options granted under Section 9, the Exercise Price for Stock Appreciation
Rights granted under Section 11, and the aggregate number of shares of Stock
which may be awarded pursuant to the Plan (both as to any individual Participant
and in the aggregate). Such adjustments shall be conclusive and binding for all
purposes. Additional shares of Stock issued to a Participant as the result of
any such change shall bear the same restrictions as the shares of Stock to which
they relate.

I. Company Successors. In the event the Company becomes a party to a merger,
consolidation, sale of substantially all of its assets or any other corporate
reorganization in which the Company will not be the surviving corporation or in
which the holders of the Stock will receive securities of another corporation
(in any such case, the “New Company”), then the New Company shall assume the
rights and obligations of the Company under this Plan.

J. Governing Law. All matters relating to the Plan or to Awards granted
hereunder shall be governed by the laws of the State of Delaware, without regard
to the principles of conflict of laws.

K. Relationship to Other Benefits. Any Awards under this Plan are not considered
compensation for purposes of determining benefits under any pension, profit
sharing, or other retirement or welfare plan, or for any other general employee
benefit program.

L. Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

M. Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings, shall control.

N. Deferred Payments. The Board or the Committee, in its sole discretion, may,
at any time and from time to time during the term of the Plan, establish such
rules, guidelines and procedures as the Board or the Committee, as applicable,
shall deem appropriate pursuant to which any one or more Participants would be
required or permitted to elect to defer to a later date the time at which any
payment or settlement of any Award shall occur, and if deemed appropriate by the
Board or the Committee, as applicable, in its sole discretion to authorize in
respect of any Award the payment or settlement of which has been deferred the
accrual of interest equivalent credits or Dividend Equivalents during the
deferral period to be paid at such times and on such terms and conditions as the
Board or the Committee, as applicable, shall establish; provided that no
deferral or election to defer shall be authorized if such deferral or election
would cause adverse tax consequences under Section 409A of the Code. The
deferrals contemplated by this Section 19.N. are in addition to deferrals
contemplated pursuant to Section 7.D.

 

-25-



--------------------------------------------------------------------------------

O. No Guarantee of Favorable Tax Treatment. Although the Awards are intended to
be exempt from, or comply with, the requirements of Section 409A of the Code,
and the Plan shall be interpreted accordingly, the Company does not warrant that
any Award under the Plan will qualify for favorable tax treatment under
Section 409A of the Code or any other provision of federal, state, local, or
foreign law. The Company shall not be liable to any Participant for any tax the
Participant might owe as a result of the grant, holding, vesting, exercise, or
payment of any Award under the Plan.

 

-26-



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the Company has caused this Plan to be signed this 15th day
of December , 2011.

 

ATTEST:     Pepco Holdings, Inc. By:   /s/ Jane K. Storero     By:   /s/ Joseph
M. Rigby   Jane K. Storero       Joseph M. Rigby   Secretary       Chairman of
the Board, President         and Chief Executive Officer

 

-27-